Citation Nr: 0534585	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Pursuant to the representative's motion, this appeal was 
granted an advance on the docket in accordance with 38 C.F.R. 
§ 20.900(c).  

In August 2004, the Board reopened a claim of service 
connection for a bilateral foot disorder, characterized as 
jungle rot and/or plantar fasciitis, and remanded the matter 
for evidentiary development.  Subsequently, an August 2005 
rating decision granted service connection for jungle rot 
(with a 10 percent disability rating).  The remaining issue 
on appeal, therefore, is entitlement to service connection 
for plantar fasciitis.  



FINDING OF FACT

The competent and most probative medical evidence of record 
does not attribute non specific plantar fasciitis to military 
service.  



CONCLUSION OF LAW

Service connection for bilateral plantar fasciitis is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to assessing the merits of the appeal, VA's application 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, must be 
considered.  

The record contains October 2001 and August 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim of service connection.  The veteran also 
was able to review the rating decision on appeal and 
statement of the case, which referred to the evidence of 
record and applied the legal standards provided in the VCAA 
notice letter to that evidence.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO supplied the veteran with appropriate 
notification prior to the rating decision on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the veteran was advised to 
submit any additional evidence that pertained to the matter 
when the August 2004 correspondence stated:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us.  Please provide us with any evidence or information 
you may have pertaining to your claim."  Pelegrini, 18 Vet. 
App. at 121.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes providing a medical examination when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  While the claims file contains a service discharge 
examination, a report from the records facility indicated 
that any additional service medical records were fire 
related.  The RO sent the veteran a May 2003 letter and 
described the status of his service medical records.  In 
light of a heightened duty to assist in the event of 
destroyed service medical records, the Board remanded this 
case (as noted above) for additional evidentiary development.  

The RO obtained treatment records from Temple VA Medical 
Center (VAMC) from 1994 to 1996, and VA Central Texas Health 
Care System from November 2002 to May 2003.  The claims file 
contains various statements from the veteran, as well as a 
transcript of a May 2003 personal hearing at the RO.  The 
record also contains a September 2004 VA examination report, 
which, as illustrated further below, is sufficient for a 
decision on the claim. 

In October 2003, the veteran submitted a statement that he 
had completely stated his case.  Upon issuance of the August 
2004 VCAA notification letter, the veteran has not pointed to 
any outstanding and relevant evidence.

Based on the foregoing, given the circumstances of this case, 
any additional development or notification would serve no 
useful purpose, and VA has satisfied its duties to the 
veteran.  

I.  Facts

The record contains the veteran's discharge examination for 
active duty, and his feet were found to be normal.  It 
appears, as noted above, that all additional service medical 
records were destroyed by a fire.  

In July 1983, the veteran filed an application for 
compensation concerning a heart attack; he did not mention 
foot problems at that time (a subsequent decision granted 
entitlement to disability pension). On an October 1995 VA 
Form 21-4138, the veteran stated that he sought to file a 
claim of service connection for jungle rot; feet blisters had 
been treated by a physician in Abilene.  

On a January 1996 VA Form 21-4138, the veteran reported that 
he had been treated at the Kerrville VAMC sometime in the 
1950s for his feet.  He also mentioned that all of the 
civilian doctors that he had seen were deceased and their 
records were gone.  The veteran further stated that his feet 
had bothered him while he had been in the Army, and since 
discharge.  In February 1998, the veteran submitted another 
application for compensation, and referred to jungle rot.  

Pursuant to the claim, the RO obtained an August 1994 
discharge summary from a VA domiciliary admission, and one of 
the diagnoses was bilateral foot pain for 49 years.  An 
October 1995 VA treatment note recorded the veteran's 
complaint that foot pain began in the 1940s, and the veteran 
expressed that he had been diagnosed with jungle rot and was 
taking oral medication that had cleared up his feet.  The 
veteran further stated that every year he continued to have 
foot pain in spring and summer.  The veteran also pointed to 
the arch area of the feet in terms of pain, which was 
aggravated by walking.  

A podiatry consult (on October 19), again noted the veteran's 
complaint of bilateral foot pain "> 1-2 yrs.," and found 
diffused pain over the medial arch, and moderate pes planus.  
The assessment was plantar fasciitis secondary to over work 
syndrome.  

In a March 2001 VA Form 21-4138, the veteran stated that he 
had been in India from 1945 to 1946, and had had jungle rot.  
He also stated that had been treated for this condition at 
the Kerrville VAMC in 1950 or 1951.  

A June 2000 VA outpatient treatment note from the Central 
Texas Veterans Health Care System indicated that the veteran 
continued to seek treatment for chronic foot pain.  The 
naproxen had helped some, but he still had pain.  An 
examination found some mild tenderness with palpation on the 
lateral aspects of the plantar surfaces of both feet.  In 
August 2000, the veteran sought treatment for sore feet.  A 
November 2000 record noted that Zostrix cream had helped the 
veteran with his foot pain.  
A September 2001 VA outpatient record noted that the 
veteran's foot pain was better with water soaks.  A December 
2001 treatment note indicated that the veteran's foot pain 
was better since starting Gabapentin.  In April 2002, the 
veteran's foot pain was getting better with new shoes.  

The record contains a December 2002 form from a VA Doctor of 
Osteopathy (D.O.) that concluded for the medical condition of 
jungle rot/plantar fasciitis both feet, in the physician's 
professional opinion, it was more likely than not the 
conditions were due to service.  

On his February 2003 VA Form 9, the veteran stated that when 
he was in China and India, his feet stayed wet all of the 
time.  He also asserted that a VA physician had stated it was 
more likely than not to be jungle rot.  

At a May 2003 hearing before a Decision Review Officer (DRO), 
the veteran's spouse testified that in either 1948 or 1949, 
the veteran's feet were very swollen and blistered.  The 
veteran testified that in the early 1950s he had received 
treatment from a physician who had cured his blisters.  The 
veteran further described that while in service in India, his 
feet got sore and started blistering.  The DRO asked whether 
the feet were sore internally or had an external skin 
problem, and the veteran replied that he had mostly had a 
skin problem, just blistering.  

The record contains a May 2003 statement from the VA D.O. 
(who had filled out the December 2002 form) that the veteran 
had chronic dermatophytosis of both feet, which most probably 
represented a chronic condition related to the veteran's 
"jungle rot" while on active duty.  The statement did not 
mention plantar fasciitis.  

Pursuant to the Board's August 2004 remand, the veteran 
underwent a September 2004 fee-basis VA examination, 
performed by a Doctor of Podiatric Medicine.  The examiner 
noted that medical records and x-rays supplied by VA were 
received and reviewed.  Physical assessment found that the 
veteran had tenderness with palpation of the later slip of 
the plantar fascia bilateral mild to moderate, and shuffling 
type gait.  The impression included non specific plantar 
fasciitis.  The examiner stated that he had a chance to 
review the medical records and examine the veteran, but 
unfortunately, the records of special interest (presumably 
the fire-related SMRs) were missing.  The examiner stated 
that the veteran had a credible history of jungle rot, and 
there was enough evidence from the examination and review of 
records to conclude that the veteran probably contracted 
acute tinea pedis from his tour of India and China.  In terms 
of plantar fasciitis, however, the examiner stated that he 
could not contribute that problem to military service.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).  

III.  Analysis

A careful review of the record does not permit a grant of 
service connection for bilateral plantar fasciitis.

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, it is noted that the veteran's service medical 
records are fire-related, and as such, the Board will 
especially consider the veteran's statements about plantar 
fasciitis.  See Washington v. Nicholson, No. 03-1828 (U.S. 
Vet. App. November 2, 2005).  Notably, the veteran has 
generally described the main foot problem that he experienced 
in service, and for which he got treatment directly after 
service, as a skin problem, that is, jungle rot.  The 
veteran's testimony at his personal hearing specifically 
identified the occurrence of external skin problems of the 
feet, as opposed to internal pain, during active duty.  
Likewise, in his VA Form 9, for example, the veteran mainly 
contested the denial of service connection for jungle rot, as 
opposed to plantar fasciitis.  Additionally, the October 1995 
VA treatment note mentioned above suggests that the veteran 
reported he had jungle rot problems for 49 years, and the 
chronic foot pain involving the foot arches was slightly over 
a couple of years old.  

In terms of continuity of symptomatology, the first evidence 
of treatment for plantar fasciitis is many decades post-
service (notably, the veteran's discharge examination was 
negative for any feet or musculoskeletal problems).  Though a 
VA physician's December 2002 form included plantar fasciitis 
in an etiological conclusion, it does not appear that the 
physician reviewed the veteran's claims file/medical records 
(which would have necessarily and importantly included an 
assessment of the veteran's statements in various clinical 
settings regarding onset of symptomatology).  Moreover, a 
subsequent May 2003 nexus opinion from the same physician did 
not mention plantar fasciitis at all-rather, the etiological 
conclusion linked jungle rot to military service.  

The September 2004 VA examiner, on the other hand, reviewed 
the veteran's medical records, and considered the veteran's 
statements regarding the history of foot problems.  Based 
upon that investigation, the examiner rendered an opinion 
that non specific plantar fasciitis was not related to 
military service.  The Board relies on this latter VA 
examination report because it reflects an informed medical 
opinion based upon a review of the historical evidence of 
record.  

Because the preponderance of the evidence is against the 
claim of service connection, the benefit of the doubt 
doctrine is not for application.


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


